AMENDMENT NO. 1 TO

LETTER AGREEMENT

 

THIS AMENDMENT NO. 1 TO LETTER AGREEMENT (“Amendment No. 1”) is made and entered
into effective the 12th day of December, 2006, by and between MORMEG, LLC, a
Kansas limited liability company (“MorMeg”) and EnerJex Resources, Inc., a
Nevada corporation (“EnerJex”).

 

RECITALS

 

A.           MorMeg and EnerJex entered into a letter agreement on or about
September 26, 2006 (the “Letter Agreement”) which defined certain terms of an
option for EnerJex to participate in a joint exploration effort in Woodson and
Greenwood Counties, Kansas.

 

B.           Pursuant to Section C of the Letter Agreement, EnerJex was granted
a 90 day exclusive option to secure necessary financing for development of
certain MorMeg leases/assets.

 

C.          Pursuant to Section D of the Letter Agreement, once EnerJex obtains
the minimum financing, and desires to exercise its option as stated in Section C
of the Letter Agreement, EnerJex will sign a mutually agreeable Joint
Exploration Agreement (JEA) to govern the parties activities. Upon signing a
mutually agreeable JEA, MorMeg will receive a one time premium payment of
$400,000; and

 

D.           MorMeg and EnerJex desire to amend the Letter Agreement pursuant to
this Amendment No. 1.

 

NOW, THEREFORE, for and in consideration of the foregoing, and of the mutual
covenants, agreements, undertakings, representations and warranties contained
herein, the parties hereto agree as follows:

 

1.            The 90 day exclusive option described in Section C of the Letter
Agreement is hereby extended for an additional 120 days.

 

2.            The $400,000 one time premium payment set forth in Section D of
the Letter Agreement is hereby reduced to $200,000.

 

3.            As consideration for the extension of the exclusive option and the
reduction in the one time premium payment, EnerJex shall issue MorMeg three
hundred twenty thousand (320,000) shares of its restricted common stock, valued
at $200,000, within five (5) business days of the execution of this Amendment
No. 1. Such shares shall bear “piggy-back” registration rights and be registered
on EnerJex’s next registration statement on Form SB-2.

 

4.            Other than as specifically provided in this Amendment No. 1, all
other provisions of the Letter Agreement shall remain in full force and effect,
the Letter Agreement as amended

 

--------------------------------------------------------------------------------



by this Amendment No. 1 constituting the sole and entire agreement between the
parties as to the matters contained herein, and superseding any and all
conversations, letters and other communications which may have been disseminated
by the parties relating to the subject matter hereof, all of which are void and
of no effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

MorMeg:

 

 

MorMeg, LLC, a Kansas limited liability company

 

                

 

By: /s/ Mark Haas                                        

 

Name: Mark Haas

 

Title: Managing Member

 

EnerJex:

 

 

EnerJex Resources, Inc., a Nevada corporation

 

 

 

By: /s/ Steve Cochennet                              

 

Name: Steve Cochennet

 

Title: Chief Executive Officer

 

-2-

 

 
 